Exhibit 10.1

 

 

INTERIM AMENDMENT TO FIRST AMENDED AND RESTATED CREDIT AGREEMENT

 

This agreement dated as of December 5, 2017 is made among:

 

TUCOWS.COM CO.

TING FIBER, INC.

TING INC.

TUCOWS (DELAWARE) INC. and

TUCOWS (EMERALD), LLC

(as Borrowers)

 

- and -

 

TUCOWS INC.

(as a Guarantor)

 

- and -

 

THE LENDERS PARTY TO THIS AGREEMENT

(as Lenders)

 

- and -

 

BANK OF MONTREAL

as Administrative Agent

 

 

WHEREAS the undersigned are parties to the first amended and restated credit
agreement dated January 20, 2017, as amended prior to the date hereof (the
"Credit Agreement");

 

NOW THEREFORE for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each party, the parties agree as follows:

 

1.

Terms used herein as defined terms shall have the respective meanings ascribed
thereto in the Credit Agreement, unless otherwise defined herein.

 

2.

In Section 1.01 of the Credit Agreement the term "MasterCard Line" is hereby
deleted.

 

3.

The following defined term is hereby added to Section 1.01 of the Credit
Agreement:

 

“BMO/BNS Credit Card Facilities” means credit facilities or lines of credit
which may be established from time to time by Bank of Montreal and The Bank of
Nova Scotia, respectively, for all or any of the Borrowers, under which the
applicable Lender may in its sole discretion issue credit cards to the
Companies’ employees for corporate purposes, including purchasing supplies and
funding miscellaneous business expenses.

 

 

--------------------------------------------------------------------------------

 

 

4.

The defined term "Obligations" in Section 1.01 of the Credit Agreement is hereby
amended to read as follows:

 

“Obligations” means, at any time and without duplication: (i) all direct and
indirect, contingent and absolute indebtedness, obligations and liabilities of
the Companies to the Agent and the Lenders (or if the context requires, to any
Lender) under or in connection with this Agreement and the Loan Documents
(specifically including for greater certainty all Guarantees provided hereunder)
at such time, specifically including the Outstanding Advances, all accrued and
unpaid Interest thereon, and all fees, expenses and other amounts payable
pursuant to this Agreement and the Loan Documents; plus (ii) indebtedness
outstanding under the BMO/BNS Credit Card Facilities at such time not in excess
of the aggregate amount of Five Million Dollars ($5,000,000) plus any accrued
and unpaid interest thereon; plus (iii) the Hedging Obligations (if any) at such
time; plus (v) any obligations under Service Agreements at such time; provided
that if otherwise specified or required by the context, “Obligations” shall mean
any portion of the foregoing.

 

5.

The foregoing amendments shall also be reflected in the next formal amendment to
the Credit Agreement.

 

6.

This agreement shall be interpreted in accordance with the laws of the Province
of Ontario. Without prejudice to the right of the Agent and the Lenders to
commence any proceedings with respect to this agreement in any other proper
jurisdiction, the parties hereby attorn and submit to the non-exclusive
jurisdiction of the courts of the Province of Ontario.

 

7.

This agreement may be executed in several counterparts, each of which, when so
executed, shall be deemed to be an original and which counterparts together
shall constitute one and the same agreement. This agreement may be executed by
facsimile or pdf, and any signature contained hereon by facsimile or pdf shall
be deemed to be equivalent to an original signature for all purposes.

 

8.

This agreement shall be binding upon and shall enure to the benefit of the
parties and their respective successors and permitted assigns; "successors"
includes any corporation resulting from the amalgamation of any party with any
other corporation.

 

 

[the remainder of this page is intentionally blank; signature pages follow]

 

2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF the parties hereto have executed this agreement.

 

 

 

TUCOWS INC. 

 

TING FIBER, INC.

         

By:

/s/ Davinder Singh   By:

/s/ Davinder Singh

 

name: Davinder Singh

title: CFO

   

name: Davinder Singh

title: CFO

 

 

 

TUCOWS.COM CO.

 

TING INC.

     

By:

/s/ Davinder Singh   By:

/s/ Davinder Singh

 

name: Davinder Singh

title: CFO

   

name: Davinder Singh

title: CFO

 

 

 

TUCOWS (DELAWARE) INC.

 

TUCOWS (EMERALD), LLC

by its sole member, TING FIBER, INC.

By: /s/ Davinder Singh      

 

name: Davinder Singh

 

By:

/s/ Davinder Singh

 

title: CFO

   

name: Davinder Singh

title: CFO

 

 

 

[signatures continued on next page]

 

3

--------------------------------------------------------------------------------

 

 

 

BANK OF MONTREAL, as Administrative Agent

 

BANK OF MONTREAL, as a Lender

     

By:

/s/ Francois Wentzel

 

By:

/s/ Jennifer Holdsworth

 

name: Francois Wentzel

title: Managing Director

   

name: Jennifer Holdsworth

title: Associate
         

By:

/s/ Allen Benjamin   By:

/s/ Aditya Sapru

 

name: Allen Benjamin

title: Director, Loan Syndications

   

name: Aditya Sapru

title: Managing Director
         

BANK OF MONTREAL, Chicago Branch, as a Lender

  ROYAL BANK OF CANADA, as a Lender           By: /s/ Randon Gardley   By:

/s/ Brad W. Clarkson

 

name: Randon Gardley

title: Vice President

   

name: Brad W. Clarkson

title: Authorized Signatory
                   

THE BANK OF NOVA SCOTIA, as a Lender

               

By:

/s/ Mitch Gillingwater        

name: Mitch Gillingwater

title: Director

               

By:

/s/ Yvonne Bai        

name: Yvonne Bai

title: Associate Director

     

 

 

4